2019 UT App 189



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                          Appellee,
                             v.
                    RYAN ANDREW GROVER,
                         Appellant.

                            Opinion
                        No. 20180378-CA
                    Filed November 21, 2019

           Third District Court, Salt Lake Department
               The Honorable Amber M. Mettler
                          No. 171911268

         Teresa L. Welch and Dayna K. Moore, Attorneys
                          for Appellant
          Sean D. Reyes and Thomas Brunker, Attorneys
                          for Appellee

  JUDGE DAVID N. MORTENSEN authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and JILL M. POHLMAN
                        concurred.

MORTENSEN, Judge:

¶1     Around midnight, two cars raced down Little
Cottonwood Canyon, doing 62 in a 40. An officer attempted to
stop the drivers—one of whom was Ryan Andrew Grover—but
Grover sped off while the other driver stopped and later gave
Grover’s name and phone number to the officer. The officer
arrested Grover at his house the next day for failing to stop, and
the jury convicted him. Grover contends that the evidence is
insufficient to prove that he knowingly received the officer’s
signal to stop. But Grover’s contention collides with the jury’s
                          State v. Grover


reasonable inference that Grover indeed knew the officer was
signaling for him to stop. We affirm.


                        BACKGROUND 1

¶2     Around midnight on a fall evening, an officer was driving
up Little Cottonwood Canyon when he saw two cars racing
down the canyon toward him. Upon estimating that their speeds
were 60 miles per hour (MPH) in the 40-MPH zone, the officer
employed his radar gun and detected that Grover was driving 62
MPH. Intending to stop the cars, the officer activated his
emergency lights when the cars were about 150 feet in front of
him. There were no other cars on the road. With the officer’s
brightly flashing red and blue lights in the night’s dark sky, the
second driver slammed on his brakes and pulled over about
forty feet before reaching the officer. But Grover continued
speeding. As Grover passed the officer, the officer heard Grover
rev his engine and estimated that Grover accelerated to about 75
MPH. The officer made a U-turn and pursued Grover, but he
had to discontinue his chase due to a department policy against
pursuing fleeing suspects in the canyons at dangerously high
speeds.

¶3     The officer then returned to the other driver’s car to
investigate. After some questioning, the driver indicated that
Grover was his friend and agreed to tell the officer who Grover
was, disclosing Grover’s name and phone number. The driver


1. “When reviewing a jury verdict, we examine the evidence and
all reasonable inferences drawn therefrom in a light most
favorable to the verdict, and we recite the facts accordingly. We
present conflicting evidence only when necessary to understand
issues raised on appeal.” State v. Tulley, 2018 UT 35, ¶ 4 n.1, 428
P.3d 1005 (cleaned up).




20180378-CA                     2               2019 UT App 189
                          State v. Grover


then asked, “Is there anything else I can do?” The officer
responded, “[Y]ou should probably call your buddy and tell him
to come back here.” The driver called Grover and told him that
the officer was there and that he should come back, but Grover
refused to return.

¶4      The next day, the officer went to Grover’s home. Upon
arriving, the officer noticed the same car that he had seen the
night before racing down the canyon now parked in the
driveway. Grover answered the door, and the officer asked him
why he did not stop the night before. Grover replied, “Was that
you?” The officer confirmed that it was and again asked why
Grover did not stop. Grover said he didn’t feel he was doing
anything wrong. The officer countered by asking Grover why, if
he had not done anything wrong, he did not stop. Grover replied
this time, “I didn’t want to waste my time.”

¶5     The officer arrested Grover, and the State charged him
with one count of failure to respond to an officer’s signal to stop.
At trial, the State called two witnesses—the other driver and the
officer—who testified about these events. Defense counsel
moved for a directed verdict, but the district court denied the
motion. Grover neither called any witnesses nor did he testify.
The jury convicted Grover, and he now appeals.


             ISSUE AND STANDARD OF REVIEW

¶6     The lone issue on appeal is whether there was sufficient
evidence for the jury to conclude that Grover knowingly
received an officer’s signal to stop. “On a sufficiency of the
evidence claim we give substantial deference to the jury.” State v.
Ashcraft, 2015 UT 5, ¶ 18, 349 P.3d 664. “We review the evidence
and all inferences which may reasonably be drawn from it in the
light most favorable to the verdict of the jury.” State v. Nielsen,
2014 UT 10, ¶ 30, 326 P.3d 645 (cleaned up). “We may reverse a



20180378-CA                     3                2019 UT App 189
                           State v. Grover


verdict only when the evidence, so viewed, is sufficiently
inconclusive or inherently improbable that reasonable minds
must have entertained a reasonable doubt that the defendant
committed the crime of which he or she was convicted.” Id. ¶ 46
(cleaned up).


                            ANALYSIS

¶7     In its case against Grover, the State had to prove that
Grover knowingly received an officer’s signal to stop. State v. Bird,
2015 UT 7, ¶ 26, 345 P.3d 1141. A person engages in conduct
knowingly “when he is aware of the nature of his conduct or the
existing circumstances . . . [or] when he is aware that his conduct
is reasonably certain to cause the result.” Utah Code Ann. § 76-2-
103(2) (LexisNexis 2017). Grover contends that the jury’s verdict
was based on speculation and unreasonable inferences. We
disagree.

¶8     “It is a well-settled rule that circumstantial evidence alone
may be sufficient to establish the guilt of the accused.” Salt Lake
City v. Carrera, 2015 UT 73, ¶ 11, 358 P.3d 1067 (cleaned up).
“[T]he difference between an inference and speculation depends
on whether the underlying facts support the conclusion. A jury
draws a reasonable inference if there is an evidentiary
foundation to draw and support the conclusion.” Id. ¶ 12. “A
jury’s inference is reasonable unless it falls to a level of
inconsistency or incredibility that no reasonable jury could
accept.” State v. Ashcraft, 2015 UT 5, ¶ 18, 349 P.3d 664 (cleaned
up). We conclude that the jury reasonably inferred that Grover
was aware of the officer’s signal for him to stop.

¶9    Grover specifically argues that he could not have
reasonably known that the officer intended for him to stop
because the officer was traveling in the opposite direction,
stopped another car, and did not contact him until the following



20180378-CA                      4               2019 UT App 189
                          State v. Grover


day. However, this ignores the significant countervailing
evidence upon which the jury could reasonably base its
inference.

¶10 Grover’s initial reaction indicated that he was aware of
the officer’s signal for him to stop. As Grover passed the officer
with his brightly flashing emergency lights—something that
would be very difficult not to notice on that dark night—Grover
did not simply continue at his current, excessive speed. Instead,
he accelerated so significantly that the officer heard his engine
rev and estimated that Grover increased his speed to 75 MPH.
This was approximately 13 MPH faster than Grover was driving
when the officer first turned on his lights and a total of 35 MPH
over the speed limit. And even after the officer completed his
U-turn and began to pursue him, Grover continued driving
down the canyon at such a dangerously high speed that the
officer had to cease his pursuit. These circumstances lead to a
reasonable inference that Grover saw the officer’s lights and was
aware that a law enforcement officer was signaling for him to
stop. Cf. State v. Lowe, 2005 ME 23, ¶ 12, 868 A.2d 168 (holding
that the evidence was sufficient for the jury to infer that the
defendant knowingly failed to stop despite an officer’s signal
when the officer was going in the opposite direction, activated
his lights, turned around to follow the defendant, and the
officer’s emergency lights were visible in the defendant’s
rearview mirror).

¶11 Grover’s later responses to the situation also provided
evidence of his awareness that the officer signaled for him to
stop. At the officer’s direction, the other driver called Grover on
the phone and told him that the officer was there and that
Grover should come back. But Grover refused to return. And the
next day, when asked by the officer why he did not stop, Grover
never claimed to be unaware of the officer or the meaning of his
signal. Rather, Grover asked, “Was that you?” And only after
being asked again, Grover said he did not feel he was doing


20180378-CA                     5               2019 UT App 189
                           State v. Grover


anything wrong and “didn’t want to waste [his] time” by
stopping. Grover’s claims of innocence conflict with the facts
that he was driving 22 MPH over the speed limit initially and
increased his speed to approximately 35 MPH in excess of the
speed limit as he passed the officer’s flashing lights. Under these
circumstances, a more reasonable inference—and the one the
jury made—is that Grover was aware that the officer signaled for
him to stop.

¶12 Even though Grover argues that the facts support an
alternative inference—that he thought the officer was
responding to an unrelated emergency—his argument
incorrectly veers around our standard of review and the facts of
this case. On a sufficiency of the evidence review, we consider
whether no reasonable jury could infer what this jury did, not
whether there is another plausible inference. Ashcraft, 2015 UT 5,
¶ 18 (“A jury’s inference is reasonable unless it falls to a level of
inconsistency or incredibility that no reasonable jury could
accept.” (cleaned up)). Moreover, Grover’s suggested theory is
dubious under these circumstances. Again, Grover’s initial
reaction was to accelerate and speed away from the officer in
pursuit, rather than pull over and allow the officer to arrive
more easily at the supposed unrelated emergency. And there
was no evidence of any other cars on the road except the racers.
Nor was there any evidence of an unrelated emergency.


                          CONCLUSION

¶13 We hold that there is sufficient evidence to support the
jury’s conclusion that Grover knowingly received the officer’s
signal to stop, and we therefore affirm his conviction.




20180378-CA                      6               2019 UT App 189